 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDMueller CompanyandLocal Union No. 838,AlliedIndustrialWorkers of America,AFL-CIO. Case 38-CA-128.June 16,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn July 1, 1966, Trial Examiner George Turitzissued his Decision in the above-entitled case,finding that the Respondent had not engaged incertain unfair labor practices as alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief. TheRespondent filed cross-exceptions with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.complaint was issued on a charge and first amendedcharge filed by Local Union No 838 of the InternationalUnion, Allied Industrial Workers of America, AFL-CIO'("the Union") and served upon Respondent on August 25and November 22, 1965. respectively. The complaintalleged thatRespondent's refusal to pay "accrued"holiday pay to employees then on strike was a violationof Section 8(a)(3) and (5) of the National Labor RelationsAct, as amended ("the Act"). Respondent filed ananswer to the complaint in which it denied all allegationsof unfair labor practices and pleaded various affirmativedefenses.At the hearing the General Counsel andRespondent were represented by counsel. Both waivedoral argument but filed briefs with the Trial Examiner. -Upon the entire record2 and from his observation of thewitnesses the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTMueller CompanyisanIllinois corporation with itsprincipal office and place of business located at Decatur,Illinois, where it is engaged in the manufacture and sale ofgas and water distribution equipment. Respondent in thecourse and conduct of its operations annually sells andships products valued at in excess of $50,000 directly tocustomers located outside the State of Illinois.Respondent admits, and it is found, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the National Labor Relations Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.iThe Trial Examiner found that the General Counsel failed tosatisfy his burden of proof that the strikers had earned the holidaypay involved in this proceeding We rely upon this failure of proofalone in affirming the Trial Examiner's Decision in this casedismissing the complaint But seeGreat Dane Trailers, Inc ,150NLRB 438, 388 U S 26,Frick Company,161 NLRB 1089TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: On March 29, 1966, ahearing was held before the Trial Examiner at Decatur,Illinois, on a complaint against Mueller Company ("theRespondent" and at times "the Company") issuedDecember 29, 1965, by the General Counsel of theNational Labor Relations Board ("the Board") through theofficer in charge of the Board's Subregion 38. TheA Sequence of Events-the Expired ContractIn 1944 the Union's predecessor, Local Union No. 838 ofthe International Union, United Automobile Workers ofAmerica,AFL, was certified as representative of a"production and maintenance" unit of Respondent'semployees. Between 1954 and 1956, following the mergerof the AFL and CIO, Local 838 became Local Union No.838 of the International Union, Allied Industrial Workersof America, AFL-CIO, the Charging Party in this case.Respondent has maintained a bargaining relationship withthis labor organization since 1944. In 1962 a contract wasentered into to expire May 25, 1965. Negotiations for a newcontractwere unsuccessful and on May 24, 1965, theunion bargainers notified the Respondent that there wouldbe a strike that night, saying, "No contract, no work." Thestrike began at 12:01 a.m., May 25. No employee in thebargaining unit reported for work during the strike, whichwas finally settled on July 7, 1965.A copy of the 1962 contract in evidence" is a printedbooklet of 100 pages. 37 of which are devoted to seniorityand to layoff, recall, and job-bidding procedures. Thecontract provided that seniority status was retained oniThis is the Union's name as it appears on its contracts withRespondent The case caption shows its name as subscribed tothe charge and the first amended charge.iThe errors in the transcript have been noted and correctedG, C Exh 3165 No. 66 MUELLER CO.layoff up tothe maximumperiod of 3 years, or 5 years inthe case of employees aged 55 to 60.4 Employees absentfrom work more than 7 days for any reason other thanapproved vacation, injury, or illness were required to applyfor a leave of absence;' and those absent for 3 consecutiveworkdays without notifying the personnel office lost allseniority. The contract provided for certain paid holidays,among themMemorial Day (May 30), Independence Day(July 4), and the employees' respective birthdays, theholiday to be observed on Monday when falling, as was thecasewithMemorial Day in 1965, on a Sunday or aSaturday,and an extraday off to be given an employeewhose birthday fell on a holiday. The holiday provisionincluded the following:17.1All employees on the active payroll the day ofthe holiday who have established seniority with theCompany and who have worked at least one eight (8)hour shift in a period two (2) weeks before a holidayshall receive holiday pay. Employees who are onvacationwill receive holiday pay even though they didnot work an eight (8) hour shift in the period two (2)weeks before the holiday. Employees laid off orretiringin the two (2) week period before the holidaywho have worked an eight (8) hour shift will be paidholiday pay. Employees injured in the plant and whoare off work will be paid holiday pay even though theydid not work an eight (8) shift in the two (2) weekperiod before the holiday.17.2 ... No employees ... shall be required to workon a holiday....The contract had vacation provisions which includedthe following:19 1 All employees in the bargaining unit on theactive payroll on the anniversary date who meet theeligibility requirements set forth in this policy will begranted timeoff from work and be paid for such timeinmanner explained below: such time off with paywill be known as vacationEligibility will be determined by the anniversary dateof the employee's last hiring date and active servicecredit earned in the preceding year.The contract provided that employees separated from theCompany were to receive all vacation earned in theprevious year which had not been taken, together withvacation pay for each month's "active service" fromJanuary 1 to the time of separation in accordance with aschedule setting forth a specific number of hours for eachmonth of active service between January 1 and the date ofseparation. Active service was defined in the contract asfollows:19.4. . Any work performed in any given monthshall be deemed as active service. Employees absentThis was subject to the requirement that employees notify theCompany by registered or certified mail within 60 days prior tothe expiration of each 1-year period of their wish to be retained onthe Company's recall list5Sefton,Respondent'sfactorymanager, testified thatRespondent also required employees absent for illness to obtainleaveItwill be recalled that no unit employee crossed the picketlineNonunit employees were given the same vacation and holiday509from work due to illness or personal injury shall bedeemed as having active service up to a maximum ofthree (3) consecutive months. Absence of more thanthree (3) consecutive months shall not be credited forvacation pay purposes. Employees injured in the plantwill receive active service credit fortimelost due tothis injury.The contract also provided that employees with 1, 3, and10 years of seniority would receive paid vacations of 1week, 2 weeks, and 3 weeks, respectively, plus additionalpay (not days off) for 20 hours for employees with 15 years'seniority and 40 hours for employees with 25 years'seniority. Subject to company approval, vacations could betaken at any time and in any amount up to the maximumearned.May 31, 1965, the Memorial Day holiday from work, fellin the pay period ending June 13, the payday for which wasJune 18. No bargaining unit employees received pay forMay 31.6 Respondent also canceled all vacations andwithheld extra vacation pay from all bargaining unitemployees who, apart from questions arising from the factthat they were out on strike, qualified for such paymentduring that period. The checks for the extra vacation paywere made out on June 13 but were not distributed. Allnonunit employees who met the eligibility requirementsstated inthe contract' did receive such holiday and extravacation pay. As to the holiday pay. Sefton testified that itwas withheld from the strikers because they failed to meetthe requirement that they be on the active payroll on theday of the holiday as required by the holiday plan. He saidthat Respondent was following the contract terms as toholidays even with respect to strikers As to the vacationpay,however, he testified that the reason strikers'vacation moneys were withheld was: "Our interpretationof the contract and we canceled vacation and paid nobodywhile on strike. . . . The contract was expired and theywere not there to work. so we did not pass them outThey were ... not on the active payroll as we interpretedthe contract." He said that the checks were made readysincethe Company felt that eventually there would be acontractand the employees would be back on activepayroll."Negotiations continued during the strike with the aid ofa Federal mediator named Harper. At a meeting betweenthe parties on June 18, the day certain senior employeesentitled to extra vacation pay under the terms of thecontract would normally have received it, the bargainingcommittee requested such pay from the Company.Respondent refused, sayingthatthe employees would notget that money until they returned to work. At anegotiationmeeting onJune 28 or 30, Harper commentedon the fact that after over 20 years of collective bargainingthe parties were engaged in a 6-week strike, and heremarked to the union representatives that theemployees had already lost one holiday and were abouttoloseanother,referringtoJuly 4.The unionrepresentatives did not take issue with the remark. Thebenefits as the contract provided There is no evidence that anynonunit employees were laid off or on leave during the strikeexcept to the extent that during the latter part the plant was shutdown for the vacation schedule" In view of this testimony and of the evidence mentioned belowthat at the July 20 grievance meeting Respondent argued againstpaying the Memorial Day holiday pay on the ground that it hadbeen agreed that except for the birthday-holiday pay there wouldbe no retroactivity, Sefton's testimony that Respondent wasfollowing the holiday provisions of the contract is not credited 510DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion ultimately proposed that in addition to the payincreases, the additional holiday each year, and whateverelse the Respondent had offered up to that time,Respondent pay birthday-holiday pay to those strikerswhose birthdays had occurred during the strike. Theyargued that it was unfair to those employees to deny themthe birthday-holiday pay which everyoneelse in the unitreceived. Sefton replied that the proposal had some meritand would be considered. The negotiatorsmet again onJuly 7. Sefton asked whether, if the Respondent grantedthe birthday-holiday item. the union bargaining committeewould unanimously recommend the package. Assured thatthey would, Respondent agreed and the strike was settledMaintenance employees reported for work the next day;the others on July 13.Sefton.corroboratt-dbyAshmore,manager ofRespondent's industrial relations department, testifiedthat at a negotiationsession onor about June 16 or 18 anemployee-member of the bargaining committee asked ifRespondent would pay Memorial Day holiday pay to theemployees on strike and that Sefton refused, saying thatthe strikers did not qualify since they were not on theactive payroll. Angle denied that any such demand wasmade or that thematter wasdiscussed. In the affirmativedefensesinitsanswer Respondent alleged certainnegotiationsattheJune 28 session as constitutingdischarge of any obligation to bargain about, and waiver bythe Union of Memorial Day holiday pay. but it allegednothing about any incident of such nature earlier in thestrikeMoreover.Sefton'stestimonyissharplycontradictedbyhisaffidavittakenduringtheinvestigation" in the presence of Respondent's attorney, inwhich he said-At no time during negotiations except as discussedbelow, did the question of holiday pay as such arise.During negotiations prior to the strike, the Uniondemanded two additional holidays. However, thisdemand was reduced to one additional holiday pay.the day before Christmas. Agreement was reached onone additional holiday prior to the strike.The affidavit describes discussions concerning birthday-holiday pay and contains the statement, "In discussingholidays,Angle remarked that he was aware that theMemorial Day holiday has been lost." The affidavitcontains no statement about any demand by the unionrepresentatives for Memorial Day pay"' until August 11.1965. after the strike. The affidavit further states, "Prior tothe August 11 meeting, the Company had no knowledgethat any of the employees in the Union felt that they wereentitled to pay for Memorial Day and that this was the firstknowledge the Company had of such demand." Thewitnessexplained the latter discrepancy by saying thatwhen giving the affidavit he was not thinking of theUnion's representatives but only of the employees, andthen only in their individual capacity and not as members(, C Exit 6The affidavitrefers to "Company Exhibit 1 attached hereto"which,however,was not attachedto the affidavitas offered inevidenceThis wasnot called to the Examiner's attention duringthe hearing,and no objection %as made that the document wasincompleteRespondent did object to its admission on othergrounds, unrelated to incompleteness' iThe corresponding provision inthe 1954contract includesthe following65All employeeswho have established seniority with theCompany andwho have worked at least one eight (8) hourshift in a period two(2) weeks before aholidayshall receiveof the bargaining committee On the basis of Angle'stestimony, which is credited, and of the corroborationcontained inRespondent's answer and in Sefton'saffidavit, it is found that at no time during the strike didthe Union demand or negotiate about pay for the 1965Memorial Day holiday.Sefton and other witnesses for Respondent also testifiedthat at the final meeting on July 7, Angle said, not byimplication but in so many words, that the bargainingcommittee would tell the employees that they were able toget the birthday-holiday pay for strikers but not MemorialDay pay. Angle's denial of this testimony is creditedAfter the unit employees returned to work all who wereentitled to birthday-holiday pay or vacation pay were paid.Vacation pay was given on the basis of the rates in effectunder the old contract. On July 20 at a regular Tuesdaygrievance meeting the union bargaining committee tookthe position that vacation pay should be computed on thebasis of the rates in effect at the time of the payment.Respondent replied that it had been agreed that therewould be no retroactivity The committee then demandedpay for Memorial Day. Respondent replied that it had beenagreed that nothing would be retroactive except thebirthday-holiday pay and that even that was at the oldratesThe matter was brought to the attention of thepresident of the Union, who called Angle. Angle pointedout that the contract contained the eligibility requirementsfor holiday pay and said that the Company could be held tothose requirements. After consulting counsel Angle calledSefton on August 11 and requested a meeting about theMemorial Day holiday pay. Sefton arranged a meeting forthat same afternoon. At the meeting Sefton's reply was, ineffect, that the strikers did not qualify for the MemorialDay holiday since they were not on the "active payroll" atthe time of the holiday However he agreed to check withhis superiors. A week later he informed Angle that theRespondent refused to pay the strikers and the Unionthereupon filed the present chargeB.The Evidence as to the Meaning of "The ActivePayroll"The words "active payroll" were introduced into theholiday pay provisions of the contract in 1956." As notedabove, the words were in the vacation provisions evenprior to the 1954 contract.None of the negotiators at the 1956 negotiations whotestifiedhad any recollection as to the discussionconcerning the introduction into the holiday clause of thewords "on the active payroll " Respondent, however,produced handwritten minutes of the negotiations madeby Binkley, at that time assistant director of personnel.who testified that the minutes were written during themeetings and were an accurate "verbatim" report ofeverything said except things he considered unimportant,such as "a side remark 6r a hest."t 'eight (8)hours pay at theirstraight timehourly rateincludingbonus, and shift premium,for the following holidays notworkedEmployees who areon vacationor have beeninjured in theplant in the monthpreceding the holiday, andwho are off work shall receive the holiday pay even thoughthey did not work an eight (8) hour shift in the period two (2)weeks before the holiday12A mere reading of the minutes makes it plain that they werenotverbatim or even complete accounts of the bargainingsessions However, there is nu reason for them not to be acceptedas sufficiently accurate for present purposes MUELLER CO.The minutes show the following: At the April 16bargaining session the Respondent asked that to qualifyfor holiday pay employeesl be "on the payroll"; Anglereplied that a man who worked all year and was separated2 days before a holiday earned the holiday pay and shouldreceive it but that the Union would agree if the Companygranted two added holidays; Sefton rejected that proposaland the matter was passed. At the May 11 session, afterthe parties agreed on one additional holiday, Angleproposed. "Pay everyone on active seniority holiday pay,"but the company representatives insisted that employeeslaid off before the holiday not qualify. Angle said that theonly qualification should be to work one 8-hour shift in the2 weeks before the holiday. 'A company bargainer warnedthat if the matter was not cleared up, ". .we'll put somereal restrictions." Angle asked, "If we give you `activepayroll' will you pay ... those who worked the shift and[are] then laid off before the holiday?" Sefton replied thathe thought they had come to an understanding. Theminutes for the May 17 session show that Sefton agreed to"give injured holidays up Ito three" and that he saidsomething about laid-off and retired employees. but theminutes are incomplete and meaningless on the point.In the 1962 contract two new provisions were introducedallowing employees some pay for time spent on jury dutyand allowing up to 3 workdays off for attending and/orhandling arrangements for funerals of certain relatives.Both provisions excepted time so spent during "non-worktime" such as holidays, vacations, layoffs, strike, leave ofabsence, or, in the case of jury duty, on Saturdays orSundays.Several times during his testimony Sefton stated that tobe on the active payroll a man had to work the day beforeand the day after the holiday. However, when questionedas to actual practice, he stated repeatedly, unequivocally,and with certainty that employees on the seniority list whoworked the required 8-hour shift did qualify even thoughthey were absent from work imediately before and/or afterthe holiday. Thus he said that a man who worked the 8-hour shift could be absent for 9 working days before theholiday and still qualify for holiday pay. He further statedthat the reason for the absence-whether nonoccupationalillness,personalbusiness,oranythingelse-wasimmaterial, solong as the employee did not go on"approved leave."He said that an employee could be outsick up to 5 working days or ,7 calendar days without goingon leave. As to obtaining leave of absence for personalreasons other than illness, he stated that it was difficult todraw fine distinctions since the practice was so infrequent.Sefton also testified that when going through companyrecords in preparation for the hearing it had beendiscovered that some employees who had quit hadreceived holiday pay for holidays occurring after theirtermination, but that that l was an oversight. He alsoadmitted that when discharging Dale Bowen for cause onDecember 16, 1964, Respondent had paid Bowen holidaypay for December 24, 25, and January 1. He stated thatthis was not because the contract required it but that theChristmas season made him feel like doing it.On February 20, 1966, Respondent paid Memorial Dayholiday pay to two employees in the bargaining unit,Bolsen and Danewicz. Ashmore testified that in the courseof a general discussion with Jesse, assistant to thepersonnel director, of eligibility for vacation credit, theylooked through the contract and became aware of the factthat those two employees had been entitled to holiday payforMemorial Day because they were out of the plant at511that time with occupational injuries.When Sefton wasinformed, he agreed and the payment was thereuponmade. Bolsen was released for active work on June 28; hewas paid for the May 31 holiday but not for July 4.Danewicz came back from sick leave after the strike wasover; he was paid for both the May 31 and the July 4holiday.Concluding FindingsCounsel for the General Counsel contends that thedenial of the Memorial Day holiday pay to the strikersconstituted a departure from the established conditions ofemployment, and that. since it was accomplished withoutbargaining with the employees' statutory representative, itwas violative of Section 8(a)(5) of the Act. He also contendsthat such departure was discriminatory and violative ofSection 8(a)(3) of the Act, both because denial of holidaypay on the basis of absence while striking had the naturaland necessary consequence of discouraging strike activityand union membership, and because Respondent had ademonstrably discriminatory motive.The first question to be determined is whether theholiday pay "accrued" under the terms of employmentestablished prior to the strike, namely those set forth inthe expired 1962 contract. Since the words, "activepayroll," do not have a plain meaning, it is necessary tolook at other parts of the contract, the negotiations leadingto the contract, and the contracting parties' practice underthe contract to determine the parties' intent in establishingthose terms.Respondent contends that the 1956 negotiations and theexpressprovision in the holiday clause for laid-offemployees demonstrate that the parties did not intend tocover strikers. There is little in the minutes of the 1956negotiations to support Respondent's contention directly.The minutes do make plain that Respondent's purposewas to constrict eligibility for holiday pay, which isunderstandable in view of a contract which retainedemployees on the seniority list up to 5 years after layoff. Itis equally plain, however, that the Union regarded holidaypay as wages for which the employees worked not only atthe time round the holiday, but all year. As the holiday payprovision was not a unilateral act by Respondent but theproduct of bilateral bargaining, its ambiguous provisionsmust be interpreted in light of both parties' aims. not justRespondent's. The negotiations disclose nothing as to themeaning of "active payroll." The express provision forlaid-off employees does not tend to prove that the partiesintended that strikers not receive holiday pay. If activepayrollmeans anything, it would not include laid-offemployees, but it is not inconceivable that parties wouldinclude strikers within that term, especially in view of thespecific requirement for working an 8-hour shift in the 2weeks before the holiday.Sefton's testimony as to the Company's practice addsup to the proposition that the active payroll on the daybefore or after a holiday included all employees workingthat day, plus absentees not laid off or separated and noton formal leave of one kind or another-whether vacation,personal, or occupational sick leave, or leave for personalreasons.As employees absent from work more than aweek were required to apply for formal leave of absence,the insertion of the words"active payroll" accomplished achange notwithstanding the exception for laid-off andretired employees. Sefton exaggerated in testifying that tobe on the active payroll one had to work the day before and 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe day after the holiday,and that Respondent wasendeavoring to prevent absences whereby employees"stretched"weekends.Nevertheless,the 1954 contractdid give employees the benefit of a holiday even though onapproved leave at the time, thus tending to encourageapplications for such leave in holdiay seasons more than atother times,and this shortcoming was remedied by theaddition of the words "active payroll"interpreted asdescribed in the first sentence of this paragraph.If thatwas parties'intent,employees absent on strike would beequally ineligible for holiday pay.Sefton's testimony as to the Company'spractice isunsatisfactory because of his self-contradictions describedabove. In addition,itmust be noted that his testimony thatthe Union demanded pay for the Memorial Day holiday inthemiddle of June has not been credited.MoreoverRespondent could have brought in the payroll records,which Sefton admitted were studied in preparation for thehearing, to establish with certainty its actual practice withrespect to holiday pay. This omission is especiallysignificant in view of Sefton's testimony that a number of"quits" had received holiday pay through"oversight" inthe personnel department,and Ashmore's testimony thatitwas only when reading over the contract in the course ofa "general discussion"about vacations that he and Jessebecame aware of the fact that Bolsen and Danewicz hadbeen eligible for the Memorial Day holiday pay since theywere out on occupational sick leave.It could be inferredthat Respondent's personnel officials had different ideasfront Sefton's, and that employees on leave and perhapsother ineligiblesmust have benefited from the sameoversight.The testimony just referred to, coupled withRespondent'sfailure to produce its payroll records,suggests that prior to May 31,1965, Respondent's actualpractice was to pay holiday pay to everyone with senioritywho worked the 8-hour shift in the 2 weeks before theholiday. However, such suggestion is insufficient to satisfyGeneral Counsel's burden of proof on the issue of whetheror not Respondent'sdenial of holiday pay to the strikersrepresentedadeparture from established practice.General Counsel did not produce employees to prove suchpractice.The payment to Dale Bowen proved nothingsincehewasbeingdischargedunderunhappycircumstances and Sefton admittedly paid him more thanwas required by the contract.The express exclusion ofstrikingemployees from the funeral-and jury-payprovisions of the contract,pointed to in counsel's brief, isequallywithout significance.Those clauses coveredemployees not even on seniority,so that an express listingof nonqualifying absentees was essential. Moreover theUnion's conduct during the negotiations preceding the endof the strike tends to contradict General Counsel'scontention that strikers were deemed to be "on the activepayroll."It has been found above that at no time duringthe strike did the Union demand payment of the MemorialDay holiday pay to the strikers.On the contrary Angle and" Respondent admittedly failed to pay the holiday pay toBolsen and Danewicz, who were on occupational sick leave onMay 31 and therefore should have been paid However, nodemand for the pay was ever made on their behalf except as partof the general demands on July 20 and August 11. It cannot beinferred that Respondent would have refused them their holidaypay if their special situation had come to its attention In anyevent,the matter has been remedied.the other bargaining committee members did not protestwhen Harper commented that the Memorial Day holidayhad been lost.Also, when proposing payment of birthday-holiday pay to strikers the Union argued unfairness, notdeparture from established conditions of employment. Bycontrast,during the strike the Union did demand paymentof the extra vacation pay for senior employees,and it didso as soon as it became due under the terms of the expiredcontract.Angle's testimony that the reason no demandwasmade for the holiday pay during the strikenegotiations was that the bargaining committee thoughtthe employees"had it earned"is inconsistent with thisestablished fact.The necessary inference is that theUnion,which had negotiated and administered thecontract,did not consider strikers on the active payrolland was acting accordingly.As the General Counsel failed to prove by apreponderance of the evidence that the established termsof employment required payment of Memorial Day holidaypay to the strikers,the allegations of the complaint that theholiday pay denied the strikers was "accrued"have notbeen sustained,13 and the allegation of violation of Section8(a)(5) falls.Counsel for the General Counsel contends thatRespondent's denial of the holiday pay was motivated byantiunion considerations.This contention is based on thefact that during the strike Respondent withheld the extravacation pay which became due and said the employeeswould not get it until they returned to work.'"Counsel'sposition is that this establishes Respondent's animus andretaliatory frame of mind with respect to the strikers andthat it therefore supports the conclusion that the denial ofMemorial Day holiday pay was similarly retaliatory.Sefton'stestimony that vacations were canceled andvacation pay withheld because the contract had expiredlends further support to this contention since the vacationmoneys in question had been earned prior to the strike.Under the expired contract employees who quit and eventhose involuntarily terminated were entitled to be paid forallvacation earned up to the date of separation.Respondent'saction in thus unilaterally changing thatcondition of employment after the expiration of thecontract represented a lapse by Respondent in itsstatutory duty to bargain collectively with the Union.15Moreover,since the only employees selected for thechange in conditions of employment were union-represented strikers,its action necessarily had the effectof discouraging strike activity and union membership.16However,unlike the case of the vacation pay, Respondentnever announced an illegal reason for withholding theholiday pay. The paramount fact is that the strikers werenot on the active payroll and that the holiday pay neveraccrued. It cannot be inferred that but for Respondent'sretaliatorymotivation it would have been paid. On thecontrary,Sefton'suncontradictedtestimonythatemployees on leave were not on the active payroll, theUnion's acquiesence in Harper's comment that the holiday" This was not alleged as an unfair labor practice in thecomplaint, apparently because after the strike Respondentvoluntarily paid all the moneys dueI`Herman Sausage Co, Inc,122 NLRB 168, 171,enfd 275F 2d 229, 234 (C.A5), Phelps Dodge Copper Products Corp,101NLRB 360.369,387-38911GreatDaneTrailers, Inc,150 NLRB 438 MUELLER CO.had been lost, and its failure to demand the holiday payduring the strike as it did the vacation pay, all tend toestablish that the Respondent'sanimustowards thestrikers was not the reason it refused to pay the holidaypay. 17In view of the foregoingit isunnecessary to dispose ofthe various legal defenses urged by Respondent in itsanswer and its brief. It should be noted, however, inconnection with those defenses, that the Trial Examinerfinds that thepartiesdid not bargain out, and the Uniondid not waive, the Memorial Day holiday pay; and thatneither the 1962 contract nor the present contractcontainsprovisions for arbitration or any other adjustment ofdisputesother than the within-company grievanceprocedures and strike and lockout.Upon the basis of the foregoing findings of fact and ofthe entire record in this case, the Trial Examiner makesthe following:'r In the absence of proof that the denial of holiday pay was adeparture from the terms of employment established byRespondent's contract with the strikers' representative, suchCONCLUSIONS OF LAW5131.Respondent,Mueller Company, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.By withholding from and refusing to pay employeesholiday pay for Memorial Day 1965, Respondent has notengaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), or (5) of the National Labor RelationsAct, as amended.RECOMMENDED ORDERIn view of the foregoing findings of fact and conclusionsof law it is recommended that the Board enter an orderdismissing the complaint in its entirety.denialmust be deemed to be part of the normal loss of wagesincident to a strike and, therefore,notperse discouraging of unionmembershipor activity